 Case 1:18-cv-00856-BMC Document 204 Filed 10/09/20 Page 1 of 2 PageID #: 3215




   Warshaw
   Burstein


 Warshaw Burstein, LLP                                                           Maxwell Rubin
 575 Lexington Avenue                                                            (212) 984-7845
 New York, NY 10022                                                              mrubin@wbny.com
 (212) 984-7700
 www.wbny.com

                                                         October 9, 2020

VIA ECF
Judge Brian M. Cogan
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 1 1201


                                 Re:     Bonnie Shibetti and Katrina Puccini v. Z Restaurant,
                                         Diner and Lounge, Inc., et al.
                                         Civil Action No,: 18-cv-00856 (BMC)
Dear Judge Cogan:

           The Defendants respectfully submit this letter requesting the Court's guidance.

           It has come to our attention that Plaintiffs' Counsel, specifically Mr. Blumetti, by
telephone, is improperly directly soliciting current Parkview Diner employees to opt-in to the
conditional FLSA class. We have been provided a voicemail message where Mr. Blumetti
contacted a current employee via telephone asking the employee to call him back "if [the
employee] has any interest in joining this lawsuit." We believe this contact was unsolicited.

          We believe Mr. Blumetti 's direct phone calls to current Parkview Diner employees, and
his at least one voicemail, are violations of: (i) this Court's August 7, 2020 Order, (ECF No. 195),
which does not provide for notice or solicitation by telephone; and (ii) New York Rule of
Professional Conduct 7.3(a)(1) which prohibits a lawyer from engaging in solicitation by telephone
contact unless the recipient is a close friend, relative, former client or existing client.

          The Defendants have fully complied with the Court's August 7, 2020 Order. The Parkview
Diner posted the required notice, and we have been made aware that the current employees have
received two mailings from Plaintiffs' Counsel. Soliciting employees directly by phone is severely
prejudicial to the Defendants. We do not know how many current employees have been directly
contacted by Mr. Blumetti.




{1268044.1 }
 Case 1:18-cv-00856-BMC Document 204 Filed 10/09/20 Page 2 of 2 PageID #: 3216




 Judge Brian M. Cogan
 October 9, 2020
 Page 2 of 2



          Therefore, we request guidance on how to proceed. If the Court would like to hear Mr.
 Blumetti's voice mail for itself, we can provide it. If the Court would prefer that we submit a
 formal request for a pre-motion conference concerning sanctions, we will comply.

          We respectfully await further instruction from the Court.

          Thank you.


                                                       Respectfully,


                                                   /            ^      _


                                                   --"Maxwell TTfubm




cc: All Counsel of Record (Via ECF)




{1268044.1}
